       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 1 of 56




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHARON WELLS,

                          Plaintiff,
                                                         18 Civ. 6588 (KPF)
                   -v.-
                                                       OPINION AND ORDER
THE ACHIEVEMENT NETWORK, TEIMOSA
MARTIN, MELINDA SPOONER, and KIMBERLY
COCKRELL

                          Defendants.


KATHERINE POLK FAILLA, District Judge:

      Plaintiff Sharon Wells brings claims pursuant to the Family Medical

Leave Act (the “FMLA”), 29 U.S.C. §§ 2601 to 2654; the Americans with

Disabilities Act (the “ADA”), 42 U.S.C. §§ 12111 to 12117, 12131 to 12165,

12181 to 12189, 12201 to 12213; the New York State Human Rights Law (the

“NYSHRL”), N.Y. Exec Law. §§ 290 to 297; and the New York City Human

Rights Law (the “NYCHRL”), N.Y. Admin. Code §§ 8-101 to 8-131, against her

former employer, The Achievement Network, Ltd. (“ANet”), and ANet employees

Teimosa Martin, Melinda Spooner, and Kimberly Cockrell (the “Individual

Defendants” and collectively with ANet, “Defendants”). Defendants now move,

without opposition, for summary judgment against Plaintiff pursuant to Rule

56 of the Federal Rules of Civil Procedure. For the reasons set forth below,

Defendants’ motion is granted in full.
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 2 of 56




                                      BACKGROUND 1

A.    Factual Background

      1.     The Parties

      ANet is an educational not-for-profit organization that works alongside

school leadership teams with the goal of improving results for students in

underserved communities. (Def. 56.1 ¶ 1). Plaintiff Sharon Wells was hired by

ANet in July 2015 for the position of Managing Director of its New York-New

Jersey Network. (Id. at ¶ 17). She was subsequently elevated to Executive

Director of ANet’s Mid-Atlantic Region in mid-2017 (id. at ¶ 167), until her role

was eliminated by ANet in June 2018 (id. at ¶ 223). During the period in which



1     The facts set forth in this Opinion are largely drawn from Defendants’ submissions in
      support of their motion for summary judgment. Defendants’ Local Rule 56.1 Statement
      of Undisputed Material Facts is referred to as “Def. 56.1” (Dkt. #66). Plaintiff’s
      Complaint is referred to as “Compl.” (Dkt. #1).
      Citations to Defendants’ Rule 56.1 Statement incorporate by reference the documents
      and deposition testimony cited therein. See Local Rule 56.1(d). Generally speaking,
      where facts stated in a party’s Local Rule 56.1 Statement are supported by testimonial
      or documentary evidence, and denied with only a conclusory statement by the other
      party, the Court finds such facts to be true. See Local Rule 56.1(c), (d); Biberaj v.
      Pritchard Indus., Inc., 859 F. Supp. 2d 549, 553 n.3 (S.D.N.Y. 2012). And where a
      nonmoving party fails to respond to a Local Rule 56.1 Statement, the court is
      “permit[ted] …. to conclude that the facts asserted in the statement are uncontested
      and admissible.” T.Y. v. N.Y.C. Dep’t of Educ., 584 F.3d 412, 418 (2d Cir. 2009).
      However, “[b]efore summary judgment may be entered, the district court must ensure
      that each statement of material fact is supported by record evidence sufficient to satisfy
      the movant’s burden of production even if the statement is unopposed.” Jackson v.
      Fed. Exp., 766 F.3d 189, 194 (2d Cir. 2014). “In so doing, the Court may rely on other
      evidence in the record even if uncited.” Id. (citing Fed. R. Civ. P. 56(c)(3)). In
      recognition of this obligation, and in fairness to Plaintiff, the Court has considered
      Plaintiff’s statements and pleadings where relevant in the course of deciding the instant
      motion.
      For ease of reference, Defendants’ brief in support of their motion for summary
      judgment is referred to as “Def. Br.” (Dkt. #70). References to attorney and witness
      declarations and affidavits submitted in support of Defendants’ motion, and the
      exhibits contained therein, are referred to using the convention “[Name] Decl.”
      Citations to Plaintiff’s deposition will be referred to using the convention “Pl. Dep.” (Dkt.
      #67-3). Other submissions will be cited by their docket entry number.

                                                2
        Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 3 of 56




Plaintiff was employed by ANet, she worked from ANet’s New York City office.

(Id. at ¶ 18).

       Kimberly Cockrell is ANet’s Chief Network Officer, and is responsible for

overseeing service delivery to districts and schools across the country, as well

as sales and growth cultivation throughout ANet. (Def. 56.1 ¶ 7). Melinda

Spooner worked at ANet as Chief Talent and Equity Officer from 2016 to 2019,

where she was responsible for overseeing ANet’s Human Resources

Department. (Id. at ¶ 8). Teimosa Martin is currently the Vice President of

ANet’s West Region, though she has held other roles at ANet in which she

supervised Plaintiff, including as Executive Director of ANet’s New Jersey-New

York Network and as Vice President of ANet’s Mid-Atlantic Region. (Id. at ¶¶ 9,

23-24, 35).

       2.        ANet’s Leave Policies

       As relevant here, ANet permits qualified employees to take medical leaves

of absence in accordance with the FMLA, pursuant to which certain covered

employees are provided with up to 12 weeks of unpaid job-protected leave each

year. (Def. 56.1 ¶ 14). ANet also permits medical leave under the ADA and

applicable state law. (Id.). Additionally, ANet maintains a Leaves of Absence

Policy that provides that ANet will endeavor to grant accommodations to

employees who need leave, but cannot guarantee that all leave requests will be

granted. (Id.). ANet’s leave process, including its FMLA leave, is administered

through a third-party vendor, Insperity PEO Services, L.P. (“Insperity”), which




                                         3
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 4 of 56




is responsible for communicating with ANet employees regarding their eligibility

for FMLA leave. (Id. at ¶¶ 15-16).

      3.    ANet’s Initial Restructuring and Plaintiff’s Role

      Prior to June 2015, ANet was organized into state-specific “networks,”

including separate networks for New York and New Jersey. (Def. 56.1 ¶ 20).

Each network partnered only with schools and districts within its own state.

(Id.). In June 2015, ANet combined the New York and New Jersey networks

into a single network (the “NJ-NY Network”) that partnered with approximately

76 schools in cities in New York, New Jersey, and Pennsylvania. (Id. at ¶¶ 21-

22). In July 2015, Plaintiff was hired as Managing Director of the newly-

formed NJ-NY Network, reporting directly to Defendant Martin, the Executive

Director of the NJ-NY Network. (Id. at ¶¶ 23-24). As Managing Director,

Plaintiff was responsible for supervising, both directly and indirectly, ANet’s

partnerships with approximately 30 in-network schools. (Id. at ¶¶ 25-26, 28).

      As ANet continued to grow throughout 2015 and 2016, its state-specific

network system evolved into a system of regional networks. (Def. 56.1 ¶¶ 31-

32). As part of this restructuring, in Spring 2016, the NJ-NY Network

expanded and was reorganized into the Mid-Atlantic Region. (Id. at ¶ 33). Both

Plaintiff’s and Martin’s titles changed, with Plaintiff becoming Managing

Director of the Mid-Atlantic Region, and Martin becoming Vice President of the

Mid-Atlantic Region. (Id. at ¶¶ 34-35).

      Martin was responsible for Plaintiff’s annual performance reviews, which

were conducted each June at the end of ANet’s fiscal year. (Def. 56.1 ¶¶ 37,

                                          4
        Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 5 of 56




39, 41). In July 2016, Martin drafted and delivered Plaintiff’s 2016

performance review, rating her overall performance for the 2015-2016 fiscal

year as “Meeting Expectations.” (Id. at ¶ 41). Martin noted that

“communication and relationship building may be an opportunity for

development” for Plaintiff. (Id. at ¶¶ 44-45).

      In or around the fall of 2016, Plaintiff and Martin discussed that, with

the expansion of the Mid-Atlantic Region, the work had become too much for

them to manage without additional help. (Def. 56.1 ¶ 48). Martin began

interviewing candidates for a Managing Director position for the Mid-Atlantic

Region. (Id.). Martin expected that the additional Managing Director would

take on responsibilities for ANet’s partnerships with certain schools in the

region. (Id. at ¶ 53). On November 21, 2016, ANet offered Gwendolyn

Stephens the position. (Id. at ¶ 50). Though Martin had met Stephens

professionally prior to her hiring (id. at ¶ 49), Plaintiff was also involved in the

hiring decision (id. at ¶ 51). In particular, Plaintiff participated in Stephens’s

interview and was a member of the selection committee. (Id.). Stephens began

working at ANet on January 3, 2017. (Id. at ¶ 50).

      4.     Plaintiff’s Illness, First Leave of Absence, and Denial of FMLA
             Leave

      On December 15, 2016, Plaintiff was diagnosed with Stage IIB breast

cancer. (Def. 56.1 ¶ 58). Plaintiff called Martin to inform her of the diagnosis

and to explain that she would not be able to lead a scheduled meeting with a

partner school later that week. (Id. at ¶¶ 54, 58). In response, Martin told

Plaintiff to do what she needed to take care of herself, and asked that Plaintiff
                                          5
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 6 of 56




call her back in two hours to walk her through the meeting materials so that

Martin could lead the meeting in Plaintiff’s absence. (Id. at ¶ 59). Plaintiff

called Martin later that day, walked her through the presentation, and created

a plan of action for the meeting. (Id. at ¶ 60).

      Plaintiff sought information about the availability of medical leave at

ANet, as the recommended treatment for her illness included chemotherapy,

followed by a double mastectomy and radiation treatments. (Def. 56.1 ¶¶ 61,

64). On December 19, 2016, Plaintiff emailed ANet’s Human Resources

Manager to request information about the availability of leave under the FMLA.

(Id. at ¶ 61). Plaintiff explained that she might need to take medical leave as

she would be undergoing surgery the following month. (Id.). That week,

Plaintiff spoke with the Human Resources Manager to discuss ANet’s policies

regarding leave, the process for requesting FMLA leave, the required paperwork

that Plaintiff needed to complete, and Plaintiff’s options, which included the

decision to take intermittent or continuous leave. (Id. at ¶ 62).

      On January 25, 2017, the week before beginning her first chemotherapy

treatment, Plaintiff commenced a leave of absence that was expected to last

through February 24, 2017. (Def. 56.1 ¶¶ 66, 75). Plaintiff’s treatment plan

involved chemotherapy treatments every three weeks over a 21-week period.

(Id. at ¶¶ 63-64). Plaintiff hoped to return to work between chemotherapy

treatments and to take intermittent leave throughout the duration of her

treatments. (Id.). However, because Plaintiff’s ability to return to work was

dependent on her reaction to the chemotherapy, there was no certainty as to

                                         6
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 7 of 56




whether or when Plaintiff would return to work. (Id. at ¶ 65). Prior to Plaintiff’s

leave, Martin worked with her to develop a 21-week workplan (the “21-Week

Plan”) for Plaintiff’s 21 weeks of chemotherapy treatment. (Id. at ¶¶ 67-68).

Under the 21-Week Plan, Plaintiff anticipated that she would only work on

certain days during the week, and that on those days, she would work remotely

from home. (Id. at ¶ 69). During this time, Martin and Stephens both covered

Plaintiff’s workload, including handling check-ins with those coaches Plaintiff

supervised. (Id. at ¶ 91).

      On January 27, 2017, Plaintiff received leave paperwork from Insperity

stating that she was not eligible for FMLA leave under ANet’s policy because

she did “not work and/or report to a site with 50 or employee [sic] employees

within 75 miles.” (Def. 56.1 ¶¶ 71-72). 2 The paperwork encouraged Plaintiff to

contact Insperity if their understanding of her eligibility was incorrect, or if

Plaintiff had any questions. (Id. at ¶ 73). Plaintiff did not raise any questions

about the letter to either ANet or Insperity. (Id. at ¶ 74; Pl. Dep. 172:2-25).

Plaintiff received an additional letter from Insperity on February 16, 2017,

enclosing a revised copy of her leave information. (Def. 56.1 ¶ 87). The

paperwork appended to the letter reiterated that Plaintiff’s leave had been

designated a non-FMLA Leave of Absence, as Plaintiff did not work and/or




2     The Court understands that this determination was based on the fact that ANet’s New
      York City office, where Plaintiff was employed, never had more than 40 employees
      throughout Plaintiff’s employment. (Def. 56.1 ¶ 18). Further, the closest offices to
      ANet’s New York City office were its Washington D.C. and Boston offices, both of which
      were more than 75 miles away from ANet’s New York City office. (Id.).

                                             7
        Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 8 of 56




report to a work site with 50 or more employees within 75 miles. (Id. at ¶¶ 87-

89).

       Plaintiff’s intermittent leave was converted to continuous leave in

February 2017, during her first round of chemotherapy treatment, upon

Plaintiff’s submission of paperwork from her medical provider indicating that

she would require such leave until the completion of her treatment. (Def. 56.1

¶¶ 76-80). Plaintiff also requested additional time to recover from her first

chemotherapy treatment and an extension of her leave of absence from

February 24, 2017, through March 6, 2017. (Id. at ¶ 81). ANet granted both

requests. (Id. at ¶ 82). Given the change in Plaintiff’s anticipated return date,

Martin requested that Plaintiff update the 21-Week Plan to provide her “best

estimate of timing.” (Id. at ¶¶ 83-84). Plaintiff confirmed that, though she had

some uncertainty about her return date, Martin could revise the 21-Week Plan

to indicate that Plaintiff would return to work on a remote basis during the

week of March 6, 2017. (Id. at ¶¶ 85-86).

       Plaintiff underwent her second round of chemotherapy on February 21,

2017, and was later hospitalized due to the physical toll of the treatment. (Def.

56.1 ¶¶ 92-93). On March 3, 2017, Plaintiff and Martin spoke by phone to

discuss Plaintiff’s return to work, and Plaintiff expressed that she still intended

to return to work intermittently beginning on March 6, 2017. (Id. at ¶ 101).

During their call, Martin encouraged Plaintiff to take the time she needed to

heal. (Id.). Plaintiff later told ANet’s Human Resources Manager that Martin




                                         8
        Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 9 of 56




had “indicated” that Plaintiff’s intermittent leave would be “disruptive to the

team.” (Id. at ¶ 103). 3

      5.     Plaintiff’s March 2017 Return to Work and Second Leave of
             Absence

      Plaintiff returned to work on a remote and intermittent basis on March 7,

2017. (Def. 56.1 ¶ 102). Prior to her return to work, Plaintiff provided ANet

with a note from her medical provider requesting limitations on her travel due

to her treatment regime. (Id. at ¶¶ 107-08). ANet granted Plaintiff’s request for

an accommodation to limit her travel when she returned to work and permitted

her to work remotely from home. (Id. at ¶ 109).

      To prepare for Plaintiff’s return, Martin converted the original 21-Week

Plan to an 18-week workplan (the “18-Week Plan”). (Def. 56.1 ¶ 111). The 18-

Week Plan included a workflow for ANet’s Mid-Atlantic Region, to provide

clarity on redistribution, redeployment, and reallocation of responsibilities

during Plaintiff’s intermittent leave. (Id. at ¶ 113). Prior to going on leave,

Plaintiff had served in a management role for certain school districts in the

region, was responsible for all district level-interactions within a certain

district, and had sole responsibility for supervising six coaches and conducting

their check-ins, among other things. (Id. at ¶¶ 118-19, 122). Under the 18-

Week Plan, to account for Plaintiff’s intermittent schedule and need for reduced




3     Martin does not recall making this statement to Plaintiff, but has acknowledged that
      she did feel that Plaintiff’s leave was disruptive, and that Plaintiff may have drawn this
      inference based on the context of their conversation. (See Def. 56.1 ¶¶ 104, 247).



                                               9
         Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 10 of 56




travel, those responsibilities were redistributed to other employees, and

Plaintiff was designated to “consult” with or assist those employees. (Id. at

¶¶ 118-23). Plaintiff’s responsibilities were limited to work that she could

perform remotely over videoconferencing platforms, rather than work that

required going “into the field.” (Id. at ¶ 143). Specifically, Plaintiff was

responsible for conducting bi-weekly check-ins of four coaches, while Stephens

and Martin were designated to assist Plaintiff with those coaches’ monthly

check-ins. (Id. at ¶¶ 122-23). Plaintiff was also responsible for preparing and

facilitating informal weekly assessments for the four coaches, which she would

do remotely with Stephens’s and Martin’s assistance. (Id. at ¶¶ 124-27).

         Two weeks after Plaintiff’s return to work, Plaintiff had a telephonic

meeting with Martin and Defendant Spooner, ANet’s Chief Talent and Equity

Officer, to establish a support plan for Plaintiff while she worked remotely.

(Def. 56.1 ¶¶ 132, 139). In advance of the meeting, Martin provided Plaintiff

with a document titled “Sharon Wells MD Expectation Adjustments Feb-June

2017” (the “Expectation Adjustments”), which outlined Plaintiff’s original

responsibilities, adjustments to her responsibilities that would be implemented

during her intermittent leave, and her end-of-year goals. (Id. at ¶ 133). The

document provided that Plaintiff would be evaluated based upon these

adjustments, given that her responsibilities and work hours had changed.

(Id.).

         At the meeting with Martin and Spooner, Plaintiff raised several

questions and concerns regarding the 18-Week Plan and the Expectation

                                          10
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 11 of 56




Adjustments, and requested several modifications to her responsibilities. (Def.

56.1 ¶¶ 139-45). 4 Most notably, Plaintiff requested that ANet temporarily

reassign her to a limited support role in which she could transcribe videos of

coach interactions and work with coaches to develop presentations. (Id. at

¶ 144). However, ANet already had a team of administrative employees

assigned to video transcription, and individual coaches were responsible for

developing their own presentations. (Id. at ¶ 145). Further, those tasks were

not part of Plaintiff’s responsibilities as Managing Director. (Id.). As such,

Spooner and Martin listened to and considered Plaintiff’s requests, but did not

further modify the 18-Week Plan or Expectation Adjustments, given that

Plaintiff’s requests were not medically-based, and there was no available

support role to which they could temporarily transfer Plaintiff that met her

specifications. (Id. at ¶ 147).

      Plaintiff, Spooner and Martin had a second call the next day, where

Plaintiff expressed that she would prefer to resume her continuous leave rather

than accept ANet’s accommodations. (Def. 56.1 ¶¶ 148-49). Spooner

subsequently emailed Plaintiff to provide her with instructions for resuming

continuous leave. (Id. at ¶ 150). Plaintiff coordinated with ANet’s General

Counsel to submit the required forms from her medical provider confirming her

need for such leave. (Id. at ¶¶ 151-54). Upon receipt of those forms, ANet




4     Plaintiff has acknowledged that these requested accommodations were not medically
      necessary, and that none of the requests was related to her medical condition. (Def.
      56.1 ¶ 146).

                                            11
        Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 12 of 56




granted Plaintiff’s request for continuous leave from April 3, 2017, through

September 4, 2017. (Id. at ¶¶ 154-55).

   6.      Plaintiff’s June 2017 Return to Work, 2017 Annual Review, and
           Third Leave of Absence

        In May 2017, Plaintiff finished her sixth and final chemotherapy

treatment. (Def. 56.1 ¶ 156). On May 31, 2017, she contacted ANet’s Human

Resources Manager to indicate that she was considering returning to work

while she waited to schedule a double mastectomy surgery. (Id. at ¶ 157).

Plaintiff indicated that returning to work would prevent the loss of her health

insurance benefits, which she understood would occur if she remained on

continuous leave. (Id.). Upon receipt of a note from Plaintiff’s doctor on

June 8, 2017, ANet granted Plaintiff’s request to return on an intermittent and

remote basis, with the understanding that she would resume her continuous

leave when her surgery was scheduled. (Id. at ¶¶ 159-60).

        Martin was scheduled to conduct Plaintiff’s annual performance

assessment at the end of June, but it was converted to an informal discussion

given that Plaintiff had been on leave for approximately half of the evaluation

period. (Def. 56.1 ¶¶ 37, 163). A Human Resources representative was also in

attendance at the assessment. (Id. at ¶ 163). As in Plaintiff’s 2015-2016

assessment, she was again encouraged to improve in relationship-building and

conflict resolution. (Id. at ¶ 166). During the meeting, Martin also informed

Plaintiff that ANet was again reorganizing, and that when she returned to work

full-time, she would be elevated to the role of Executive Director of the Mid-

Atlantic Region. (Id. at ¶ 167). In this role, Plaintiff would oversee ANet’s
                                        12
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 13 of 56




Upstate New York Region, including its partnership with the Syracuse School

District, while Stephens — who was also being elevated to an Executive

Director position — would oversee the New York City and New Jersey Regions.

(Id. at ¶ 168). Martin explained that the assignments took into consideration

that Plaintiff had been working with coaches in Syracuse since the beginning of

her employment with ANet, and that Stephens, who had no relationship with

the coaches or districts in Upstate New York, had taken on the responsibility of

overseeing coaches in New York and New Jersey during Plaintiff’s leave. (Id. at

¶¶ 169-73). Martin indicated that she would discuss the details of Plaintiff’s

new role when Plaintiff returned from her surgery. (Id. at ¶ 174).

      On July 5, 2017, Plaintiff went on continuous leave to undergo a double

mastectomy surgery. (Def. 56.1 ¶ 175). ANet granted Plaintiff’s initial leave

request through September 30, 2017, and subsequently extended her leave

through December 1, 2017, at Plaintiff’s request. (Id. at ¶¶ 175-76).

      7.     Plaintiff’s November 2017 Return to Work and EEOC
             Complaint

      On November 27, 2017, Plaintiff returned to work with her doctor’s

authorization, and with ANet’s agreement to limit her air travel. (Def. 56.1

¶ 177). As Plaintiff returned to work the day ANet had scheduled a retreat in

Washington, D.C., Martin invited Plaintiff to either travel to the retreat or

attend virtually. (Id. at ¶ 179). Plaintiff elected to attend in person. (Id. at

¶ 180). During a “breakout session” held at the retreat, Martin asked Plaintiff

for her “vision” for the Upstate New York Region. (Id. at ¶ 181). Plaintiff

responded that she did not have a vision, and wanted to build from Martin’s
                                         13
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 14 of 56




vision for the region. (Id.). Plaintiff later told Defendant Cockrell, ANet’s Chief

Network Officer, that she perceived Martin’s body language during this

discussion as “aggressive. (Id. at ¶¶ 302-03). She has alleged that Cockrell

“belittl[ed”] her in response. (Compl. ¶ 100).

      On November 30, 2017, Martin provided Plaintiff with a re-entry plan for

her return, which outlined Plaintiff’s role, responsibilities, and goals as

Executive Director. (Def. 56.1 ¶ 182). The re-entry plan emphasized that in

this new role, Plaintiff was expected to focus on developing a growth strategy

for the Upstate New York Region. (Id.). Beginning in December, Martin and

Plaintiff met on a weekly basis to discuss developing and supporting the

Upstate New York Region. (Id. at ¶¶ 184, 290).

      On December 29, 2017, Plaintiff filed an administrative Charge of

Discrimination with the U.S. Equal Employment Opportunity Commission (the

“EEOC”) alleging claims of disability discrimination and retaliation against

ANet. (Def. 56.1 ¶ 224). The Charge of Discrimination was not issued or

otherwise communicated to ANet at the time. (Id. at ¶ 226). On April 27, 2018,

the EEOC issued Plaintiff a Notice of Right to Sue. (Id. at ¶ 225). ANet was not

made aware of Plaintiff’s Charge of Discrimination until May 1, 2018, when it

was mailed to them by the EEOC. (Id. at ¶ 227).

      8.     ANet’s 2018 Reorganization and Plaintiff’s Termination

      In February 2018, the Syracuse School District experienced a $24 million

budget deficit. (Def. 56.1 ¶ 189). In March 2018, ANet learned that district’s

proposal for its 2018-2019 school year was $100,000 less than the prior year,


                                        14
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 15 of 56




and reduced the number of ANet’s partnership schools. (Id. at ¶ 191). Given

the budget deficit, ANet’s partnership with the district began shrinking. (Id. at

¶ 192). The same month, as part of a number of structural changes, ANet

divided its Mid-Atlantic Region into “Metro-NY” and “Washington,

D.C./Maryland” Regions. (Id. at ¶ 195). ANet’s Upstate New York Region,

which had previously been part of the Mid-Atlantic Region, was absorbed into

ANet’s New England Region, meaning ANet’s partnership with the Syracuse

School District would now be managed out of ANet’s office in western New

England. (Id. at ¶ 196). 5

      On April 11 and 17, 2018, Cockrell met with Plaintiff to discuss the

reorganization of the Mid-Atlantic Region, as well as the possibility that ANet

might eliminate her role. (Def. 56.1 ¶¶ 197-200). Cockrell explained that for

ANet to maintain Plaintiff’s Executive Director position, Plaintiff would be

required to develop growth in other districts, to make up for the shortfall

caused by the Syracuse School District’s budgetary issues. (Id. at ¶¶ 197-98,

200). During their meetings, Cockrell asked Plaintiff whether she was willing

to take on these changes to her role, or if there was a different position she

wanted to explore. (Id. at ¶¶ 199-200). Cockrell and Plaintiff subsequently

exchanged emails regarding the potential elimination of Plaintiff’s position, as

well as Plaintiff’s views on Cockrell’s proposed changes to her role. (Id. at

¶¶ 201-06). Plaintiff initially indicated she was open to developing ANet’s



5     ANet also made personnel changes as part of this reorganization, with Martin accepting
      the role of Vice President of the newly-formed West Region. (Def. 56.1 ¶¶ 193-94).

                                            15
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 16 of 56




Upstate New York Region, but that she would need a “blueprint” she could

follow. (Id. at ¶ 202). Cockrell’s view was that Plaintiff should not require a

blueprint, given that she had been responsible for the Upstate New York Region

for the prior five years. (Id. at ¶¶ 203-04). Cockrell and Plaintiff also discussed

alternative roles Plaintiff could apply for at ANet, but Plaintiff did not identify

any roles for which she felt well-suited. (Id. at ¶ 206).

      Between April 23, 2018 and May 1, 2018, Cockrell informed Plaintiff that

her role would be eliminated as of June 30, 2018. (Def. 56.1 ¶ 207). 6 ANet

was unaware of Plaintiff’s allegations of discrimination and the fact that

Plaintiff had filed a Charge of Discrimination at the time that Cockrell decided

to eliminate her role. (Id. at ¶ 228). On May 1, 2018, Plaintiff emailed Cockrell

stating she understood the decision, and hoped another position would open

up given ANet’s ongoing reorganization. (Id. at ¶ 208). Cockrell continued to

discuss alternative positions with Plaintiff, and encouraged her to apply for

other roles, including a Managing Director position on another team. (Id. at

¶¶ 209-13, 222). Though Plaintiff has indicated that she declined to apply for

certain of the roles suggested by Cockrell because they would have involved

working with Martin, Defendants represent that such interaction would not

have been a requirement of the positions. (Id. at ¶¶ 216-17). An ANet Human

Resources representative also emailed Plaintiff on several occasions throughout




6     As part of ANet’s reorganization, 18 roles were eliminated between 2017 and 2018.
      (Def. 56.1 ¶ 285). To date, the roles of all employees assigned to the Upstate New York
      Region have been eliminated, though some of the employees applied for other open
      positions and remain employed by ANet. (Id. at ¶¶ 288-89).

                                             16
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 17 of 56




May 2018 to identify possible positions for Plaintiff, and highlighted three

positions for which Plaintiff may have been eligible. (Id. at ¶¶ 218-19).

However, as of June 29, 2018, Plaintiff had not applied for any positions within

ANet, and her role as Executive Director was eliminated. (Id. at ¶ 223).

B.    Procedural History

      Plaintiff commenced this action with the filing of her Complaint on

July 22, 2018, asserting claims under the FMLA, the ADA, the NYSHRL, and

the NYCHRL for interference with her FMLA rights, failure to accommodate,

discrimination, and retaliation. (Dkt. #1). On September 21, 2018, Defendants

filed their Answer to the Complaint (Dkt. #25), and this action was thereafter

referred to mediation (Dkt. #26). After an unsuccessful mediation, the parties

filed a proposed Case Management Plan on December 18, 2018, which the

Court subsequently endorsed. (Dkt. #32, 35).

      Following a protracted discovery period (Dkt. #37-44, 51-59), Defendants

requested leave to move for summary judgment (Dkt. #58). The Court granted

such leave and set a briefing schedule on Defendants’ motion (Minute Entry for

February 12, 2020), and subsequently extended the briefing schedule at the

parties’ request (Dkt. #62). On May 4, 2020, Defendants filed their motion for

summary judgment, as well as accompanying memorandum, Local Rule 56.1

Statement, and declarations. (Dkt. #65-71). On May 19, 2020, Plaintiff

applied for an extension of time to file her opposition to Defendants’ motion,

which the Court granted. (Dkt. #72, 73). Pursuant to the Court’s extension,

Plaintiff’s opposition was due on or before June 22, 2020. (See Dkt. #73).


                                       17
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 18 of 56




However, Plaintiff did not submit an opposition, leaving Defendants’ motion

unopposed. The motion is now ripe for review.

                                     DISCUSSION

A.    Applicable Law

      1.     Unopposed Summary Judgment Motions Under Fed. R. Civ.
             P. 56

      Under Federal Rule of Civil Procedure 56(a), a “court shall grant

summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.”

Fed R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). 7 A genuine

dispute exists where “the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Fireman’s Fund Ins. Co. v. Great Am. Ins.

Co. of N.Y., 822 F.3d 620, 631 n.12 (2d Cir. 2016) (internal quotation marks

and citation omitted). A fact is “material” if it “might affect the outcome of the

suit under the governing law[.]” Anderson, 477 U.S. at 248. “In assessing the

record to determine whether there is a genuine issue to be tried, we are

required to resolve all ambiguities and draw all permissible factual inferences

in favor of the party against whom summary judgment is sought.” Gorzynski v.



7     The 2010 Amendments to the Federal Rules of Civil Procedure revised the summary
      judgment standard from a genuine “issue” of material fact to a genuine “dispute” of
      material fact. See Fed. R. Civ. P. 56, advisory comm. notes (2010 Amendments) (noting
      that the amendment to “[s]ubdivision (a) ... chang[es] only one word — genuine ‘issue’
      becomes genuine ‘dispute.’ ‘Dispute’ better reflects the focus of a summary-judgment
      determination.”). This Court uses the post-amendment standard, but continues to be
      guided by pre-amendment Supreme Court and Second Circuit precedent that refers to
      “genuine issues of material fact.”

                                            18
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 19 of 56




JetBlue Airways Corp., 596 F.3d 93, 101 (2d Cir. 2010) (citing Anderson, 477

U.S. at 255).

      While the moving party “bears the initial burden of demonstrating ‘the

absence of a genuine issue of material fact,’” ICC Chem. Corp. v. Nordic Tankers

Trading a/s, 186 F. Supp. 3d 296, 301 (S.D.N.Y. 2016) (quoting Catrett, 477

U.S. at 323), the party opposing summary judgment “must do more than

simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); see

also Brown v. Henderson, 257 F.3d 246. 252 (2d Cir. 2001). Rather, the

nonmoving party “must set forth specific facts showing that there is a genuine

issue for trial.” Parks Real Estate Purchasing Grp. v. St. Paul Fire & Marine Ins.

Co., 472 F.3d 33, 41 (2d Cir. 2006) (quoting Fed. R. Civ. P. 56(e)).

      “When ruling on a summary judgment motion, the district court must

construe the facts in the light most favorable to the non-moving party and

must resolve all ambiguities and draw all reasonable inferences against the

movant.” Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir.

2003). In considering “what may reasonably be inferred” from evidence in the

record, however, the court should not accord the non-moving party the benefit

of “unreasonable inferences, or inferences at war with undisputed facts.” Berk

v. St. Vincent’s Hosp. & Med. Ctr., 380 F. Supp. 2d 334, 342 (S.D.N.Y. 2005)

(quoting Cty. of Suffolk v. Long Island Lighting Co., 907 F.2d 1295, 1318 (2d

Cir. 1990)). Moreover, “[t]hough [the Court] must accept as true the allegations

of the party defending against the summary judgment motion, ... conclusory

                                        19
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 20 of 56




statements, conjecture, or speculation by the party resisting the motion will not

defeat summary judgment.” Kulak v. City of New York, 88 F.3d 63, 71 (2d Cir.

1996) (internal citation omitted) (citing Matsushita, 475 U.S. at 587; Wyler v.

United States, 725 F.2d 156, 160 (2d Cir. 1983)); accord Hicks v. Baines, 593

F.3d 159, 166 (2d Cir. 2010). It should also be noted that “the principles

governing admissibility of evidence do not change on a motion for summary

judgment. ... [O]nly admissible evidence need be considered by the trial court

in ruling on a motion for summary judgment.” Presbyterian Church of Sudan v.

Talisman Energy, Inc., 582 F.3d 244, 264 (2d Cir. 2009) (internal quotation

marks omitted) (quoting Raskin v. Wyatt Co., 125 F.3d 55, 65-66 (2d Cir.

1997)).

      The Second Circuit has made clear that “the opponent to such a motion

is free to ignore it completely, thereby risking the admission of key facts and

leaving it to the court to determine the legal merits of all claims or defenses on

those admitted facts[.]” Jackson v. Fed. Exp., 766 F.3d 189, 196 (2d Cir. 2014).

However, on such unopposed motions, “[b]efore summary judgment may be

entered, the district court must ensure that each statement of material fact is

supported by record evidence sufficient to satisfy the movant’s burden of

production even if the statement is unopposed.” Id. at 194. “Even when

unopposed, a motion for summary judgment should be granted only when the

moving party has met its burden of establishing no genuine dispute of material

fact and its entitlement to judgment as a matter of law.” Levitant v. City of New

York Human Res. Admin., 558 F. App’x 26, 30 (2d Cir. 2014) (summary order)

                                        20
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 21 of 56




(citing Vt. Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 244 (2d Cir.

2004)).

      The Second Circuit has emphasized “the need for caution about granting

summary judgment to an employer in a discrimination case where ... the

merits turn on a dispute as to the employer’s intent.” Lyman v. New York &

Presbyterian Hosp., No. 11 Civ. 3889 (KPF), 2014 WL 3417394, at *7 (S.D.N.Y.

July 14, 2014) (citing Gorzynski, 596 F.3d at 101 (internal quotation marks

and citation omitted)). “Because direct evidence of an employer’s

discriminatory intent will rarely be found, affidavits and depositions must be

carefully scrutinized for circumstantial proof which, if believed, would show

discrimination.” Id. (citing Schwapp v. Town of Avon, 118 F.3d 106, 110 (2d

Cir. 1997) (internal quotation marks and citations omitted)).

      2.    The FMLA

      Under the FMLA, eligible employees are “entitled” to twelve weeks of

unpaid leave per year. 29 U.S.C. § 2612(a)(1). A “serious health condition” is

one ground for FMLA leave, id. § 2612(a)(1)(D), and such leave “may be taken

intermittently or on a reduced leave schedule when medically necessary” id.

§ 2612(b)(1). It is unlawful for “any employer to interfere with, restrain, or deny

the exercise of or the attempt to exercise, any right provided” by the FMLA. Id.

§ 2615(a)(1); see also Blodgett v. 22 S. St. Operations, LLC, 828 F. App’x 1, 4 (2d

Cir. 2020) (summary order).

      “FMLA claims come in at least two varieties: interference and retaliation.”

Woods v. START Treatment & Recovery Ctrs., Inc., 864 F.3d 158, 166 (2d Cir.

                                        21
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 22 of 56




2017). “[A]n employee brings an ‘interference’ claim when her employer has

prevented or otherwise impeded the employee’s ability to exercise rights under

the FMLA.” Id. And an employee may bring a retaliation claim based on

“actually exercising her rights or opposing perceived unlawful conduct under

the FMLA and then being subjected to some adverse employment action by the

employer.” Id.

      3.     Employment Discrimination Under the ADA, the NYSHRL, and
             the NYCHRL

      The ADA provides that “[n]o covered entity shall discriminate against a

qualified individual on the basis of disability in regard to ... discharge of

employees[.]” 42 U.S.C. § 12112(a). Discrimination under the ADA includes

the failure to make “reasonable accommodations to the known physical ...

limitations” of an otherwise qualified employee, unless the employer “can

demonstrate that the accommodation would impose an undue hardship on the

operation of [its] business[.]” 42 U.S.C. § 12112(b)(5)(A); see also Brady v. Wal-

Mart Stores, Inc., 531 F.3d 127, 134 (2d Cir. 2008). The NYSHRL provides that

“[i]t shall be an unlawful discriminatory practice ... [f]or an employer ...

because of an individual’s ... disability ... to discharge from employment such

individual or to discriminate against such individual in compensation or in

terms, conditions or privileges of employment.” N.Y. Exec. Law § 296(1)(a).

Under the NYSHRL, it is unlawful for any employer to fail to provide reasonable

accommodations for known disabilities of their employees. Id. § 296(3)(a).




                                         22
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 23 of 56




      Discrimination, failure to accommodate, 8 and retaliation claims under

the ADA and the NYSHRL are governed by the burden-shifting framework set

forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973). See

Widomski v. State Univ. of N.Y. (SUNY) at Orange, 748 F.3d 471, 476 (2d Cir.

2014); see also Snowden v. Trustees of Columbia Univ., 612 F. App’x 7, 8 (2d

Cir. 2015) (summary order); Zann Kwan v. Andalex Group LLC, 737 F.3d 834,

843-44 (2d Cir. 2013). 9 Under this framework,

             the plaintiff bears the initial burden of establishing a
             prima facie case of discrimination. If the plaintiff does
             so ... the defendant [must] articulate some legitimate,
             nondiscriminatory reason for its action. If such a
             reason is provided, plaintiff ... may still prevail by
             showing ... that the employer’s determination was in
             fact the result of [discrimination].

Holcomb v. Iona Coll., 521 F.3d 130, 138 (2d Cir. 2008) (internal quotation

marks and citations omitted).

             a.      Discrimination and Retaliation Claims

      To establish a prima facie case of discrimination under the ADA or the

NYSHRL, a plaintiff must show: (i) that her employer is subject to the statute;



8     The Court acknowledges that some courts in this District have found that applying the
      McDonnell-Douglas test to a failure to accommodate claim is “not helpful and could
      introduce unwarranted intent requirements into the analysis.” Nazario v. Promed
      Personnel Servs. NY Inc., No. 15 Civ. 6989 (LGS), 2017 WL 2664202, at *5 n.1 (S.D.N.Y.
      June 19, 2017).
9     The New York State Legislature passed several amendments to the NYSHRL in June
      2019, the effect of which is to render the standard for claims closer to the standard
      under the NYCHRL. See A8421/S6577 (as amended by S6594/A8424). These
      amendments were signed into law by Governor Andrew Cuomo on or about August 12,
      2019. Significantly, however, these amendments only apply to claims that accrue on or
      after the effective date of October 11, 2019; they do not apply retroactively to Plaintiff’s
      claims here. See Wellner v. Montefiore Med. Ctr., No. 17 Civ. 3479 (KPF), 2019 WL
      4081898, at *5 n.4 (S.D.N.Y. Aug. 29, 2019).

                                              23
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 24 of 56




(ii) that she is disabled within the meaning of the statute or perceived to be so

by her employer; (iii) that she was otherwise qualified to perform the essential

functions of the job with or without reasonable accommodation; and (iv) that

she suffered an adverse employment action because of her disability. See

Jacques v. DiMarzio, Inc., 386 F.3d 192, 198 (2d Cir. 2004); see also Nelson v.

City of New York, No. 11 Civ. 2732 (JPO), 2013 WL 4437224, at *6 (S.D.N.Y.

Aug. 19, 2013) (applying this test to claims under the NYSHRL). To establish

retaliation, the prima facie case is similar insofar as a plaintiff must

demonstrate that: “[i] she engaged in protected activity, [ii] the employer was

aware of this activity, [iii] she was subjected to an adverse employment action

against her, and [iv] a causal connection existed between the alleged adverse

employment action and her protected activity.” McGuire-Welch v. House of the

Good Shepherd, 720 F. App’x 58, 62 (2d Cir. 2018) (summary order) (citing

Weixel v. Bd. of Educ. of City of N.Y., 287 F.3d 138, 148 (2d Cir. 2002)).

      An adverse employment action is defined as one that is “materially

adverse with respect to the terms and conditions of employment,” and it

includes termination. Flieger v. Eastern Suffolk BOCES, 693 F. App’x 14, 17

(2d Cir. 2017) (summary order) (quoting Davis v. N.Y.C. Dep’t of Educ., 804

F.3d 231, 235 (2d Cir. 2015) (per curiam)). Protected activities include

requests for reasonable accommodations. Weixel, 287 F.3d at 149. Causation

can be shown through indirect proof “that the protected activity was closely

followed in time by the adverse action.” Clark v. Jewish Childcare Ass’n, Inc.,




                                         24
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 25 of 56




96 F. Supp. 3d 237, 262 (S.D.N.Y. 2015) (internal quotation marks and citation

omitted).

      Once a plaintiff establishes a prima facie case of discrimination or

retaliation, the burden shifts to the defendant to articulate a legitimate, non-

retaliatory reason for the challenged employment decision. See Treglia v. Town

of Manlius, 313 F.3d 713, 721 (2d Cir. 2002). “If ... the defendant ... points to

evidence of a legitimate, nonretaliatory reason for the challenged employment

decision, the plaintiff must point to evidence that would be sufficient to permit

a rational factfinder to conclude that the employer’s explanation is merely a

pretext for impermissible retaliation.” Cifra v. G.E. Co., 252 F.3d 205, 216 (2d

Cir. 2001).

              b.   Failure to Accommodate Claims

      To establish a prima facie case of discrimination for failure to provide a

reasonable accommodation under the ADA or the NYSHRL, a plaintiff must

demonstrate that “[i] [she has] a disability under the meaning of the ADA;

[ii] [the defendant, an entity covered by the ADA] had notice of [her] disability;

[iii] with reasonable accommodation, [she] could perform the essential

functions of the job at issue; and [iv] the [covered entity] has refused to make

such accommodations.” McMillan v. City of New York, 711 F.3d 120, 125-26

(2d Cir. 2013); see also Noll v. Int’l Bus. Machs. Corp., 787 F.3d 89, 94 (2d Cir.

2015). “A reasonable accommodation is one which permits an employee with a

disability to perform in a reasonable manner the activities involved in the job

and does not impose an undue hardship on the employer’s business.” Vangas

                                        25
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 26 of 56




v. Montefiore Med. Ctr., 823 F.3d 174, 180 (2d Cir. 2016) (internal quotation

marks omitted).

      Although “[t]he reasonableness of an employer’s accommodation is a

‘fact-specific’ question that often must be resolved by a factfinder,” where an

“employer has already taken (or offered) measures to accommodate the

disability, the employer is entitled to summary judgment if, on the undisputed

record, the existing accommodation is ‘plainly reasonable.’” Noll, 787 F.3d at

94 (quoting Wernick v. Fed. Reserve Bank of N.Y., 91 F.3d 379, 385 (2d Cir.

1996)). If the proposed accommodation is “plainly reasonable,” then “[t]here is

no need to engage in further burden-shifting to consider whether the

employee’s requested accommodation would have been reasonable.” Id. “An

employer is “not required to provide a perfect accommodation or the very

accommodation most strongly preferred by the employee.” Id. at 95. Rather,

“[t]he hallmark of a reasonable accommodation is effectiveness.” Dean v. Univ.

at Buffalo Sch. of Med. & Biomedical Scis., 804 F.3d 178, 189 (2d Cir. 2015).

            c.     The NYCHRL

      Claims brought under the NYCHRL must be reviewed “independently

from and ‘more liberally’ than their federal and state counterparts.” Loeffler v.

Staten Island Univ. Hosp., 582 F.3d 268, 278 (2d Cir. 2009) (quoting Williams v.

N.Y.C. Hous. Auth., 872 N.Y.S.2d 27, 31 (1st Dep’t 2009)); see generally Mihalik

v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 109 (2d Cir. 2013)

(noting that courts must “constru[e] the NYCHRL’s provisions ‘broadly in favor

of discrimination plaintiffs, to the extent that such a construction is reasonably

                                       26
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 27 of 56




possible’” (quoting Albunio v. City of New York, 16 N.Y.3d 472, 477-78 (2011))).

Under the NYCHRL, a plaintiff is not required to show an adverse employment

action and need only “show differential treatment — that she is treated ‘less

well’ — because of a discriminatory intent.” Mihalik, 715 F.3d at 110. “Though

the NYCHRL has more liberal standards than do its federal and state

counterparts, courts in the Second Circuit typically ‘appl[y] [the] liberal

standards [of the NYCHRL] to the basic McDonnell Douglas framework.’”

Alexander v. N.Y.C. Dep’t of Educ., No. 19 Civ. 7023 (AJN), 2020 WL 7027509,

at *3 (S.D.N.Y. Nov. 30, 2020) (quoting Farzan v. Wells Fargo Bank, N.A., No. 12

Civ. 1217 (RJS) (JLC), 2013 WL 6231615, at *15 (S.D.N.Y. Dec. 2, 2013)).

B.    Analysis

      Plaintiff elected not to oppose Defendants’ summary judgment motion.

As such, the Court views Defendants’ motion as unopposed and all statements

of fact in Defendants’ Rule 56.1 submission as admitted. See Balderas v.

Barmadon Mgmt. LLC, No. 17 Civ. 7489 (GHW), 2019 WL 1258921, at *1

(S.D.N.Y. Mar. 19, 2019). However, the Court must nonetheless determine

whether Defendants have “met [their] burden of establishing no genuine

dispute of material fact and [their] entitlement to judgment as a matter of law.”

Levitant, 558 F. App’x at 30.




                                        27
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 28 of 56




      Defendants have moved for summary judgment on Plaintiff’s claims

brought under the FMLA, the ADA, the NYSHRL, and the NYCHRL. The Court

will consider each in turn. 10

      1.     The Court Grants Summary Judgment in Favor of Defendants
             as to Plaintiff’s FMLA Claims

      The Court begins with Plaintiff’s FMLA claims. Plaintiff has alleged both

interference with her FMLA rights, as well as retaliation for the exercise of her

FMLA rights. (Compl. ¶¶ 134-39). Defendants have moved for summary

judgment on the grounds that Plaintiff was not eligible for FMLA leave, and

thus cannot establish either claim. (Def. Br. 11-12). Defendants also address

the merits, arguing that they did not interfere with any of Plaintiff’s FMLA-

protected rights and did not engage in any retaliatory conduct. (Id. at 12-18).

             a.      FMLA Interference

      Plaintiff alleges that Defendants interfered with her exercise of rights

protected under the FMLA by, inter alia, restraining and denying her ability to

work under her FMLA leave. (Compl. ¶¶ 43, 45, 47, 134-36). Defendants

argue that a threshold matter, Plaintiff has not established her FMLA eligibility

and, further, that Plaintiff made her own decisions regarding leave in

consultation with her medical provider. (Def. Br. 11-12).



10    At the outset, the Court grants the Individual Defendants summary judgment on
      Plaintiff’s ADA discrimination, failure to accommodate and retaliation claims.
      Defendants correctly observe that the ADA does not provide for individual liability. (Def.
      Br. 18 n.1). And a number of courts in this Circuit have held that there is no cause of
      action against a supervisor for violations of the ADA. See Gomez v. N.Y.C. Police Dep’t,
      191 F. Supp. 3d 293, 302-03 (S.D.N.Y. 2016); Lane v. Maryhaven Ctr. of Hope, 944 F.
      Supp. 158, 161-62 (E.D.N.Y. 1996) (collecting cases). Thus, the Court will proceed to
      consider Plaintiff’s ADA claims as to ANet, rather than as to the Individual Defendants.

                                             28
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 29 of 56




      To succeed on a claim of FMLA interference, a plaintiff is required to

plead: “[i] that she is an eligible employee under the FMLA; [ii] that defendant is

an employer as defined by the FMLA; [iii] that she was entitled to leave under

the FMLA; [iv] that she gave notice to the defendant of her intention to take

leave; and [v] that she was denied benefits to which she was entitled under the

FMLA.” Ziccarelli v. N.Y. Univ. Hosps. Ctr., 247 F. Supp. 3d 438, 447 (S.D.N.Y.

2017) (quoting Geromanos v. Columbia Univ., 322 F. Supp. 2d 420, 427

(S.D.N.Y. 2004)).

      Throughout her Complaint, Plaintiff presupposes the dispositive issue of

whether she was an “eligible employee” under the FMLA. (See, e.g., Compl.

¶ 11 (stating that Plaintiff was an “eligible employee” within the meaning of the

FMLA at all relevant times)). A threshold issue for an interference claim under

the FMLA is “whether an employee is eligible under the statute to claim its

protections.” Arroyo-Horne v. City of New York, 831 F. App’x 536, 539 (2d Cir.

2020) (summary order). And the FMLA excludes from its definition of eligible

employees “any employee of an employer who is employed at a worksite at

which such employer employs less than 50 employees if the total number of

employees employed by that employer within 75 miles of that worksite is less

than 50.” 29 U.S.C. § 2611(2)(B)(ii).

      Defendants’ administrator of its leave process, Insperity, determined that

Plaintiff was not eligible for FMLA leave based on this statutory exclusion.

(Def. Br. 12; Def. 56.1 ¶¶ 71-72, 87-89). The record evidence submitted by

Defendants supports this determination. (See Def. 56.1 ¶¶ 18, 236-38).


                                        29
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 30 of 56




Specifically, during the relevant period, ANet’s New York City office did not

employ more than 40 employees. (Id. at ¶ 18). Further, the ANet offices closest

to its New York City office were more than 75 miles away. (Id.). Defendants

submit that Plaintiff was twice informed by Insperity that she was not covered

by the FMLA because she worked at a site with fewer than 50 employees in a

75-mile radius. (Def. Br. 12).

      Plaintiff failed to challenge Insperity’s determination as to her eligibility,

and has since put forth no evidence demonstrating that she was an “eligible

employee” under the FMLA. 11 As such, Plaintiff cannot prevail on a claim of

interference with her FMLA rights as a matter of law. See, e.g., Watkins v. First

Student, Inc., No. 17 Civ. 1519 (CS), 2018 WL 1135480, at *12 (S.D.N.Y.

Feb. 28, 2018) (finding that plaintiff could not “sustain an FMLA interference

action” because, among other things, “she had not alleged any facts indicating

that she was an eligible employee”); Anderson v. N.Y.C. Health & Hosps. (Coney

Island Hosp.), No. 18 Civ. 3056 (BMC) (LB), 2019 WL 1765221, at *3 (E.D.N.Y.

Apr. 22, 2019) (holding plaintiff failed to state a claim for FMLA interference or

retaliation under the FMLA because plaintiff did not allege facts showing that

she was eligible for FMLA benefits); Diby v. Kepco Inc., No. 16 Civ. 583 (KAM)

(LB), 2016 WL 5879595, at *3-4 (E.D.N.Y. Oct. 7, 2016) (dismissing FMLA




11    Though Plaintiff alleges in her Complaint that she was an “eligible employee” within the
      meaning of the FMLA, and that ANet “employs more than 50 employees, operating
      within a 75-mile radius of where Plaintiff worked[]” (Compl. ¶ 11), that allegation has
      since been refuted by Defendant’s unopposed Local Rule 56.1 Statement (see Def. 56.1
      ¶¶ 18, 236-38).

                                             30
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 31 of 56




interference claim for, among other reasons, failure to adequately plead that

plaintiff was eligible employee).

      Further, the record establishes that Defendants went beyond any

requirements of the FMLA, offering Plaintiff 33 weeks of continuous leave, as

well as months of intermittent leave. (Def. 56.1 ¶ 250). As such, there is no

evidence that Plaintiff was denied any benefits to which she would have been

entitled under the FMLA. See Stuart v. T-Mobile USA, Inc., No. 14 Civ. 4252

(JMF), 2015 WL 4760184, at *4 (S.D.N.Y. Aug. 12, 2015) (finding “fatal defect”

in Plaintiff’s FMLA interference claim where employer “approved each and every

request for leave that she made”); see also Sarno v. Douglas Elliman-Gibbons &

Ives, Inc., 183 F.3d 155, 161 (2d Cir. 1999) (holding that plaintiff failed to

establish an interference claim because he had received the twelve weeks of

leave to which he was entitled).

      Plaintiff alleges that she was forced to go on continuous leave between

March 2017 and June 2017, ostensibly due to the “work environment” created

by Defendants. (Compl. ¶ 74). Even were this allegation supported by the

record, it would not change the outcome. “[F]orced leave, by itself, does not

violate any right provided by the FMLA.” Sista v. CDC Ixis N. Am., Inc., 445

F.3d 161, 175 (2d Cir. 2006). Plaintiff must demonstrate that “such a forced

leave interfered with, restrained, or denied the exercise or attempted exercise of

a right provided under the FMLA[.]” Id. Plaintiff has not demonstrated any

such impingement on any FMLA right. Rather, the evidence reflects that, after

Defendants designed a workplan for Plaintiff’s return to work in March 2017,

                                        31
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 32 of 56




and denied Plaintiff’s requests for further accommodations that were not based

on any medical needs, Plaintiff elected to resume her continuous leave with the

approval of her medical provider, and voluntarily returned from such leave in

June 2017. (Def. 56.1 ¶¶ 111, 147-55, 158-60). As such, there is nothing in

the record that suggests that Plaintiff was denied any FMLA benefits to which

she was entitled, or that Defendants otherwise interfered with her FMLA rights.

Summary judgment is warranted as to Plaintiff’s FMLA interference claim.

             b.     FMLA Retaliation

      Plaintiff further claims that Defendants retaliated against her for

exercising her rights under the FMLA. (Compl. ¶¶ 137-39). 12 To establish a

prima facie case of FMLA retaliation, a plaintiff must establish that: “[i] [she]

exercised rights protected under the FMLA; [ii] [she] was qualified for [her]

position; [iii] [she] suffered an adverse employment action; and [iv] the adverse

employment action occurred under circumstances giving rise to an inference of

retaliatory intent.” Graziadio v. Culinary Inst. of Am., 817 F.3d 415, 429 (2d

Cir. 2016) (citation omitted). “If the plaintiff makes out a prima facie case, the

defendant must demonstrate a legitimate, non-discriminatory reason for its

actions; if the defendant does so, the plaintiff must then show that defendant’s

proffered explanation is pretextual.” Id.



12    In her Complaint, Plaintiff does not distinguish between the alleged retaliatory conduct
      underlying her FMLA claims and the conduct underlying her other claims of retaliation.
      And she has testified that the facts underlying her various retaliation claims are
      “connected” and “intertwined”. (See Def. 56.1 ¶ 293). The Court thus understands
      Plaintiff’s FMLA retaliation claim to be premised upon the same retaliatory conduct
      alleged in support of her ADA, NYSHRL, and NYCHRL retaliation claims, which conduct
      is discussed further elsewhere in this Opinion.

                                             32
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 33 of 56




      Though the requirements for establishing prima facie cases for FMLA

interference and retaliation differ, courts in this Circuit agree that proving

entitlement to FMLA leave is a necessary prerequisite to a valid FMLA

retaliation claim. See Arroyo-Horne, 831 F. App’x at 539 (“A threshold issue for

both FMLA interference claims and FMLA retaliation claims is whether an

employee is eligible under the statute to claim its protections.”); see also Kim v.

Goldberg, Weprin, Finkel Goldstein, LLP, 862 F. Supp. 2d 311, 318 (S.D.N.Y.

2012) (collecting cases). As discussed above, Plaintiff cannot prove that she

was entitled to FMLA leave because she has not established that she was an

eligible employee under the statute. Thus, her FMLA retaliation claim likewise

fails to survive summary judgment. See Watkins, 2018 WL 1135480, at *12

(“Plaintiff’s inability to establish that she was entitled to FMLA leave also

prevents her from asserting an FMLA retaliation claim.”); see also Duarte v. St.

Barnabas Hosp., 265 F. Supp. 3d 325, 357 (S.D.N.Y. 2017); Milne v. Navigant

Consulting, No. 08 Civ. 8964 (NRB), 2010 WL 4456853, at *10 (S.D.N.Y.

Oct. 27, 2010).

      Though Plaintiff alleges that Defendants advised her that she was eligible

for FMLA, and that she went on intermittent leave based upon this

representation, this does not change the Court’s assessment of her retaliation

claim. (Compl. ¶¶ 37-38). To the extent Plaintiff is alleging a theory of

equitable estoppel, she has not established detrimental reliance, as required to

make out such a claim. See Vangas v. Montefiore Med. Ctr., 925 F. Supp. 2d

574, 579 (S.D.N.Y. 2013) (“‘Reliance’ means … that [plaintiff] ‘must have relied

                                        33
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 34 of 56




on [her] adversary’s conduct ‘in such a manner as to change [her] position for

the worse.’” (quoting Heckler v. Cmty. Health Servs. of Crawford Cnty., Inc., 467

U.S. 51, 59 (1984) (alterations in original))). Plaintiff has not alleged or

otherwise demonstrated that she could have, or would have taken any action

that would have resulted in a better outcome, such as going on continuous

leave, or returning to work before exhausting her leave. Nor could she, as

Defendants granted every request made by Plaintiff to either commence,

extend, or return from her leave. (Def. 56.1 ¶¶ 82, 150-55, 159-60, 175-76).

For these reasons, no triable issues exist concerning Plaintiff’s prima facie

showing of FMLA interference and retaliation, and summary judgment is

granted as these claims. 13

      2.     The Court Grants Summary Judgment in Favor of Defendants
             as to Plaintiff’s Failure to Accommodate Claims

      Plaintiff brings failure to accommodate claims under the NYSHRL and

the NYCHRL. (Compl. ¶¶ 140-46, 152-54). However, because Plaintiff’s

discrimination claims under the ADA, the NYSHRL, and the NYCHRL rely, at

least in part, on Defendants’ alleged denial of a reasonable accommodation (see

id. ¶¶ 128, 141), the Court will construe Plaintiff’s failure to accommodate

claims as brought under the ADA as well. (Compl. ¶¶ 123-30). See Berger v.




13    Even had Plaintiff established entitlement to FMLA leave as required for a claim of
      FMLA retaliation, she would also need to demonstrate that she suffered an adverse
      employment action under circumstances giving rise to an inference of retaliatory intent.
      See Graziadio v. Culinary Inst. of Am., 817 F.3d 415, 429 (2d Cir. 2016). The Court will
      later address, in connection with Plaintiff’s retaliation claims brought under the ADA,
      the NYSHRL, and the NYCHRL, Defendants’ proffered justifications for the adverse
      employment actions alleged by Plaintiff.

                                             34
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 35 of 56




N.Y.C. Police Dep’t, 304 F. Supp. 3d 360, 369 n.8 (S.D.N.Y. 2018). The Court

will first address Plaintiff’s failure to accommodate claims before turning to her

broader discrimination claims.

      In her Complaint, Plaintiff alleges that Defendants either promised her

accommodations that were not implemented, or outright denied her requests

for reasonable accommodations. (See, e.g., Compl. ¶¶ 55, 67). These claims

are focused on Defendants’ alleged failures during Plaintiff’s initial leave of

absence in January 2017, her first return to intermittent work in March 2017,

and her subsequent return to full-time work in November 2017. Defendants

argue that the accommodations they provided Plaintiff were reasonable and

effective, and that any requested accommodations they did not provide were

not medically necessary. (Def. Br. 19-20).

      As stated above, to establish a prima facie case of discrimination for

failure to provide a reasonable accommodation under the ADA, the NYSHRL or

the NYCHRL, a plaintiff must demonstrate that (i) she has a disability under

the meaning of the statute; (ii) an employer covered by the statute had notice of

her disability; (iii) with reasonable accommodation, she could perform the

essential functions of the job at issue; and (iv) the employer has refused to

make such accommodations. See McMillan, 711 F.3d at 125-26; see also Noll,

787 F.3d at 94; Lawtone-Bowles v. City of New York., No. 17 Civ. 8024 (WHP),

2019 WL 652593, at *6 (S.D.N.Y. Feb. 15, 2019) (“Courts apply the same

standard for failure to accommodate cases under the ADA … NYSHRL, and

NYCHRL.”). “A reasonable accommodation is one which permits an employee

                                        35
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 36 of 56




with a disability to perform in a reasonable manner the activities involved in

the job and does not impose an undue hardship on the employer’s business.”

Vangas, 823 F.3d at 180 (internal quotation marks omitted).

      Defendants dispute neither that Plaintiff had a disability under the

meaning of the ADA, the NYSHRL and the NYCHRL, nor that ANet is an

employer covered by those statutes with notice of her disability. The Court’s

inquiry therefore concerns whether Plaintiff made a sufficient showing that,

with reasonable accommodation, she could perform the essential functions of

her job, and that Defendants failed to make such accommodations. 14

      “Summary judgment is . . . appropriate where a plaintiff fails to identify a

facially reasonable accommodation that the defendant refused to provide . . . or

when the employer offers an accommodation that is plainly reasonable.”

Howard v. United Parcel Serv., Inc., 101 F. Supp. 3d 343, 352-53 (S.D.N.Y.

2015) (quoting Gronne v. Apple Bank for Sav., 1 F. App’x 64, 67 (2d Cir. 2001)

(summary order) (internal quotation marks and citations omitted)), aff’d sub

nom. Howard v. United Parcel Serv., 648 F. App’x 38 (2d Cir. 2016) (summary

order). Defendants have established that they are entitled to summary

judgment on both of these bases.

      As an initial matter, the Court observes that Defendants provided

Plaintiff with a number of accommodations. Defendants granted Plaintiff

several requested medically-based accommodations, including allowing Plaintiff


14    The Individual Defendants can also be found liable under the NYSHRL if they
      contributed to any failure to make reasonable accommodations. See Diaz v. Viagran,
      No. 16 Civ. 9106 (CM), 2018 WL 4360790, at *15 (S.D.N.Y. Aug. 29, 2018).

                                           36
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 37 of 56




intermittent and continuous leave, and facilitating her requests to work

remotely and to limit her travel. (Def. 56.1 ¶¶ 66, 82, 108-09, 154-55, 159-60,

175-76, 178). They further redeployed resources to reassign tasks during

Plaintiff’s intermittent and continuous leave to ensure her needs were met. (Id.

at ¶¶ 91, 111-27). The Court will consider whether these accommodations

were plainly reasonable within the meaning of the relevant statutes.

      First, prior to Plaintiff’s first leave of absence, she worked with Martin to

create a 21-Week Plan to accommodate Plaintiff’s work schedule during her

chemotherapy treatments. (Def. 56.1 ¶¶ 68-69). The plan took into account

Plaintiff’s initial request for intermittent leave and anticipated remote-work

return date of February 24, 2017. (Id. at ¶ 70). When Plaintiff subsequently

requested to go on continuous leave, with a return date of March 6, 2017,

Defendants granted those requests and adjusted the plan, including by

reallocating Plaintiff’s workload. (Id. at ¶¶ 80-86, 267). These accommodations

were reasonable on their face. McMillan, 711 F.3d at 127 (“Reasonable

accommodations may include adjustments to work schedules or other job

restructuring.” (citation and internal quotation marks omitted)). And Plaintiff

has not suggested that these accommodations were not reasonable, but rather

argues that Defendants, particularly Martin, failed to follow the plan during her

first leave of absence, including failing to cover Plaintiff’s responsibilities during

this time. (Pl. Dep. 233:23-234:9; Compl. ¶ 55). 15 However, Plaintiff has not


15    For example, Plaintiff stated that Martin had indicated that “no one” was supporting
      Plaintiff’s team of coaches during her January 2017 to March 2017 leave. (Pl.


                                            37
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 38 of 56




supported these allegations with any evidence demonstrating that Martin or

anyone else at ANet in fact failed to cover Plaintiff’s responsibilities during this

time. And Defendants have put forth sworn testimony and documentary

evidence reflecting that Plaintiff’s workload during her first leave of absence

was covered by Martin and Stephens, with support from the ANet national

team. (Martin Decl. ¶ 33; see also id., Ex. T at 4 (indicating that Stephens had

assumed Plaintiff’s meeting times with coaches during her absence)). As such,

the Court accepts that the accommodations provided during Plaintiff’s initial

leave, even if they varied to some extent from the written 21-Week Plan, were

reasonable.

      Second, upon Plaintiff’s return from leave in March 2017, Martin

converted the 21-Week Plan into the 18-Week Plan to reflect Plaintiff’s

intermittent work schedule and need for remote work, and to clarify and reduce

Plaintiff’s responsibilities during the remainder of her chemotherapy

treatments. (Def. 56.1 ¶¶ 110-27). Shortly after Plaintiff’s return to work, she

met with Martin and Spooner to discuss the Expectation Adjustments, a

support plan for her remote work. (Id. at ¶ 132). The Expectation Adjustments

outlined Plaintiff’s original responsibilities, new accommodations, and

modifications to Plaintiff’s end-of-year goals to reflect those changes. (Id. at

¶¶ 133-34).




      Dep. 220:7-9, 236:9-12, 280:6-8). However, Plaintiff has not put forth any evidence
      demonstrating that her teams in fact went unsupported.

                                            38
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 39 of 56




      With respect to the 18-Week Plan and the Expectation Adjustments,

Plaintiff argues that Defendants should have provided her with additional or

different accommodations. However, ANet’s accommodations to Plaintiff

appear to have been designed to allow her, to the extent possible, to continue

her work supervising, developing, and managing coaches in school districts in

Upstate New York. (Def. 56.1 ¶¶ 25-27, 118). While this work previously

required traveling to schools to observe and provide feedback to coaches,

Plaintiff’s limitations on travel during her treatment required adjustments to

account for her inability to conduct in-person supervision and training. (Id. at

¶¶ 108-10). As such, Martin assigned team members to assist Plaintiff with

her supervisory responsibilities, and contemplated Plaintiff performing some of

her responsibilities by video to account for her travel limitations. (Id. at

¶¶ 119, 123-27). Plaintiff appears to accept that she was unable to carry out

her supervisory responsibilities remotely, and to agree that neither the 18-

Week Plan nor the Expectation Adjustments contained tasks that she was

medically unable to perform. (Id. at ¶ 146; Pl. Dep. 258:25-259:3).

      The Court concludes on the record before it that because Defendants

provided Plaintiff with numerous accommodations to address her medical

needs and intermittent work schedule, while enabling Plaintiff to carry out the

essential functions of her job, their accommodations were reasonable as a

matter of law. See Howard, 101 F. Supp. 3d at 355-56 (finding that

accommodations were reasonable where employer made “numerous

modifications” to allow employee to perform job functions). With this finding,


                                        39
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 40 of 56




the Court is permitted to end its inquiry into Plaintiff’s federal and state failure

to accommodate claims. See Berger, 304 F. Supp. 3d at 369 (“If the proposed

accommodation is ‘plainly reasonable,’ ‘[t]here is no need to engage in further

burden-shifting to consider whether the employee’s requested accommodation

would have been reasonable.’” (quoting Noll, 787 F.3d at 94)). But in the

interest of completeness, the Court will briefly address Plaintiff’s arguments

that Defendants should have provided her with additional or different

accommodations upon her return from leave.

      Plaintiff’s objections to Defendants’ accommodations largely pertain to

her personal preferences, rather than any medical necessities. For example,

Plaintiff expressed ethical concerns with performing coach evaluations by

video, rather than in person. (Def. 56.1 ¶ 139). But Defendants had the

discretion to choose among effective accommodations and were not required to

provide a perfect accommodation, or even the accommodation most strongly

preferred by Plaintiff. See Berger, 304 F. Supp. 3d at 369; Welch v. United

Parcel Serv., Inc., 871 F. Supp. 2d 164, 188 (E.D.N.Y. 2012) (“[A]n employer

need not accept the employee’s preferred accommodation, even if reasonable, if

another accommodation had already been made.”); see also Nieblas-Love v.

N.Y.C. Hous. Auth., 165 F. Supp. 3d 51, 73-74 (S.D.N.Y. 2016) (deeming

plaintiff’s desire to take breaks without alerting his supervisor “nothing more

than a personal preference” and finding that “failure to accommodate that

preference [did not] support a claim of discrimination”).




                                         40
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 41 of 56




      Plaintiff’s other issues with Defendants’ accommodations were similarly

not driven by medical necessity. Plaintiff requested that she be made

responsible for schools in the New York City area, where she could potentially

support coaches in the field, rather than being assigned to support coaches in

the Syracuse School District by video. (Pl. Dep. 281:18-282:10). But Plaintiff

had herself requested restrictions on travel (Def. 56.1 ¶ 109), and thus her

assigned responsibilities ensured that she would be able to work entirely

remotely, while her colleagues with relationships to the New York City coaches

continued with those responsibilities (id. at ¶¶ 138, 143, 172-73). Because

Plaintiff’s request was again a matter of preference, it does not support her

failure to accommodate claims. See Woldeselassie v. Am. Eagle Airlines/Am.

Airlines, No. 12 Civ. 7703 (LGS), 2015 WL 456679, at *9 (S.D.N.Y. Feb. 2, 2015)

(finding no violation of the ADA and NYSHRL where plaintiff’s transfer request

was a matter of preference rather than medical necessity), aff’d sub nom.

Woldeselassie v. Am. Eagle Airlines, Inc., 647 F. App’x 21 (2d Cir. 2016)

(summary order).

      Plaintiff also requested that she instead receive a new support role,

under which she could transcribe videos and help develop power point

presentations for coaches. (Def. 56.1 ¶ 144). However, ANet already had a

team of employees responsible for transcribing videos, and ANet coaches had

developed their own PowerPoint presentations. (Id. at ¶ 145). Further, those

tasks were not part of Plaintiff’s responsibilities as Managing Director, and

there were no available open support roles to which to transfer Plaintiff. (Id. at

                                        41
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 42 of 56




¶¶ 145, 147). Plaintiff cannot satisfy her burden to identify a potential

accommodation “merely by reciting the formula that her employer could have

reassigned her.” McBride v. BIC Consumer Prods. Mfg. Co., 583 F.3d 92, 97 (2d

Cir. 2009). “Instead, she must demonstrate the existence, at or around the

time when accommodation was sought, of an existing vacant position to which

she could have been reassigned.” Id. at 97-98. Plaintiff has not demonstrated

that Defendants refused to assign her to any such existing vacant position.

      Lastly, Plaintiff objected to Defendants’ failures to adjust certain of her

documented goals upon her return from leave in November 2017. (Compl.

¶ 101). On November 30, 2017, Plaintiff was provided with a re-entry plan

outlining her responsibilities and goals in her new role as Executive Director of

ANet’s Mid-Atlantic Region, which plan included goals related to developing

growth in the Upstate New York school districts. (Def. 56.1 ¶ 182). Plaintiff

alleges that Martin indicated that these goals would not be adjusted to account

for the five months of Plaintiff’s medical leave. (Compl. ¶ 101). But Plaintiff

does not explain what adjustments should have been made. Additionally,

Plaintiff herself acknowledged that she did not raise any further concerns

about these goals in her subsequent weekly check-ins and discussions with

Martin. (Def. 56.1 ¶ 184; Pl. Dep. 360:20-361:15). And Plaintiff further

recognized that business development was the “linchpin” to continuing her

position. (Pl. Dep. 374:9-10). Having failed to raise this issue at the time,

Plaintiff may not now make it the basis of a failure to accommodate claim,

particularly in light of the record of Defendants’ willingness to provide


                                        42
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 43 of 56




reasonable accommodations. See Elmessaoudi v. Mark 2 Rest. LLC, No. 14 Civ.

4560 (PGG), 2016 WL 4992582, at *8 (S.D.N.Y. Sept. 15, 2016) (“[A]ny such

inadequacy in the accommodation granted to Plaintiff … is attributable to

Plaintiff’s failure ‘to make reasonable efforts to help [the employer] determine

what specific accommodations [were] necessary.’” (quoting Shroeder v. Suffolk

Cnty. Cmty. Coll., No. 07 Civ. 2060 (JFB) (WDW), 2009 WL 1748869, at *14

(E.D.N.Y. June 22, 2009))).

      Plaintiff’s failure to accommodate claim cannot survive even under the

broader protections of the NYCHRL. Under the NYCHRL, Plaintiff must show

that she was treated “less well” than her colleagues “at least in part for a

discriminatory reason.” Mihalik, 715 F.3d at 110 n.8. Plaintiff has not made

any such showing, and there is no evidence in the record that similarly-

situated colleagues were provided accommodations that Plaintiff was denied.

Moreover, while under the NYCHRL, all accommodations are presumed

reasonable until proven otherwise, a defendant can overcome this presumption

by showing the accommodation would be an undue burden or that the

employee could not perform her duties even with the accommodation. LeBlanc

v. United Parcel Serv., No. 11 Civ. 6983 (KPF), 2014 WL 1407706, at *18

(S.D.N.Y. Apr. 11, 2014). Plaintiff has herself acknowledged that the further

accommodations she requested were not medically necessary, and that none of

the requests was related to her medical condition. (Def. 56.1 ¶ 146). And as

discussed above, Defendants have in turn demonstrated that Plaintiff’s

requested accommodations were not reasonable as there was no available role

                                        43
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 44 of 56




that met her specifications. As such, Defendants have overcome the NYCHRL’s

reasonable accommodation presumption. See Stryker v. HSBC Sec. (USA),

No. 16 Civ. 9424 (JGK), 2020 WL 5127461, at *12 (S.D.N.Y. Aug. 31, 2020)

(dismissing NYCHRL failure to accommodate claim where defendant

demonstrated that it had offered a reasonable alternative accommodation and

that plaintiff’s proposed alternative was not reasonable); Lazzari v. N.Y.C. Dep’t

of Parks & Recreation, 751 F. App’x 100, 103-04 (2d Cir. 2018) (summary

order) (finding that proposed accommodation was not reasonable under the

NYCHRL where it impeded defendant’s ability to maintain city facilities and

placed a strain on other employees).

      In sum, Defendants worked with Plaintiff to craft several

accommodations that were plainly reasonable, and Plaintiff has failed to

identify a facially reasonable accommodation that Defendants refused to

provide. Thus, Defendant’s motion for summary judgment is granted as to

Plaintiff’s failure to accommodate claims.

      3.     The Court Grants Summary Judgment in Favor of Defendants
             as to Plaintiff’s Discrimination Claims

      Plaintiff alleges that following her diagnosis, she was subjected to several

allegedly discriminatory actions by the Defendants, culminating in the eventual

elimination of her position. (Compl. ¶¶ 128-29, 143-45). Defendants argue

that Plaintiff has not established a prima facie case of discrimination, as she

has not demonstrated that she suffered an adverse employment action because

of her disability. (Def. Br. 21-22).



                                        44
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 45 of 56




      As stated above, to establish a prima facie case of discrimination under

the ADA or NYSHRL, a plaintiff must show that (i) her employer is subject to

the statute; (ii) she is disabled within the meaning of the statute or perceived to

be so by her employer; (ii) she was otherwise qualified to perform the essential

functions of the job with or without reasonable accommodation; and (iv) she

suffered an adverse employment action because of her disability. See Jacques,

386 F.3d at 198; see also Nelson, 2013 WL 4437224, at *6. Once a plaintiff

establishes a prima facie case of discrimination, the burden shifts to the

defendant to articulate a legitimate reason for the challenged employment

decision. Sista, 455 F.3d at 169. Plaintiff must then carry the burden of

persuasion that the proffered reason is a pretext. Id. Here, Defendants do not

dispute that Plaintiff has established the first three prongs of a prima facie case

of discrimination. However, they contend that Plaintiff has not met the fourth

prong, that is, that she has not established that she suffered an adverse

employment action because of her illness.

      Plaintiff alleges that after ANet learned of her diagnosis, it hired and

“groomed” Stephens to fill her role, phased out Plaintiff’s job and ultimately

eliminated her position. (Compl. ¶ 68). However, there is no evidence in the

record supporting Plaintiff’s assertion that Stephens was hired with any

improper goal of replacing her. Rather, in the fall of 2016, when Plaintiff and

Martin became responsible for the broader Mid-Atlantic Region, Martin told

Plaintiff that they needed an additional team member to assist with their work.




                                        45
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 46 of 56




(Def. 56.1 ¶ 48; see also Pl. Dep. 151:15-152:4). 16 Though Stephens did not

begin work with ANet until January 2017, she was hired prior to Plaintiff’s

diagnosis, which establishes fairly definitively that Defendants had no such

discriminatory motive as alleged by Plaintiff. (Def. 56.1 ¶ 277). 17

      The record is equally lacking in support for Plaintiff’s claim that

Defendants “groomed” Stephens to replace Plaintiff due to her disability.

Rather, it appears that Stephens took on many of Plaintiff’s responsibilities

while she was out on leave and working remotely, including temporarily

assuming Plaintiff’s duties for ANet’s New York City school-based partnerships.

(Def. 56.1 ¶¶ 138, 172). Further, the decision to promote Stephens and

Plaintiff to Executive Directors of the New York-Metro and Upstate New York

Regions, respectively, was not an adverse action, as Plaintiff continued her

prior work with the Upstate New York Region, and the title change was in fact a

promotion. (Id. at ¶¶ 168-69). See Hoag v. Fallsburg Cent. Sch. Dist., 279 F.

Supp. 3d 465, 486 (S.D.N.Y. 2017) (finding that a teacher’s transfer from a

high school to an elementary school was not an adverse employment action

because there was “no other evidence that her job responsibilities were

diminished, that teaching at the elementary school was less prestigious than

teaching at the [high school], that her transfer was tantamount to a demotion,


16    Plaintiff has also acknowledged that she was part of the hiring process and that she
      interviewed Stephens. (Pl. Dep. 152:11-18).
17    Although the underlying record does not reflect Stephens’s offer date, it does indicate
      that the hiring process for her role began in or around late August 2016, and was fully
      underway by September 2016. (Mellk Decl., Ex. K at 21, 24). Further, Stephens was
      selected as the new Managing Director in November 2016. (Id. at 16; see also Def. 56.1
      ¶ 277).

                                             46
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 47 of 56




or that there was any other meaningful difference between her jobs at the two

schools”). Plaintiff’s subjective “dissatisfaction with the work assigned (or not

assigned),” absent some evidence that the assignment or lack thereof materially

worsened Plaintiff’s working conditions, “is insufficient to make out an adverse

employment action.” Johnson v. Morrison & Foerster LLP, No. 14 Civ. 428

(JMF), 2015 WL 845723, at *5 (S.D.N.Y. Feb. 26, 2015); see also Smith v. City

of New York, 385 F. Supp. 3d 323, 336 (S.D.N.Y. 2019) (finding that police

cadet’s objections to his reassignment from training to mail duty “amounted to

nothing more than subjective dissatisfaction where plaintiff “offer[ed] no detail

as to how mail duty resulted in tangibly worse working conditions”).

      Plaintiff alleges two additional adverse employment actions stemming

from meetings with Martin during: (i) Plaintiff’s June 2017 employment

performance review (Compl. ¶ 82); and (ii) a December 2017 meeting to discuss

Plaintiff’s goals (id. at ¶ 101). With respect to the first alleged adverse

employment action, Plaintiff does not ascribe any negative consequences to the

June 2017 review. Her primary objection appears to be with the review’s very

occurrence. (Id. at ¶ 82). However, “negative evaluations, standing alone

without any accompanying adverse results, are not cognizable” under the anti-

discrimination laws.” Siddiqi v. N.Y.C. Health & Hosps. Corp., 572 F. Supp. 2d

353, 367 (S.D.N.Y. 2008) (quoting Bennet v. Watson Wyatt & Co., 136 F. Supp.

2d 236, 247 (S.D.N.Y. 2001)); see also Farina v. Branford Bd. of Educ., 458 F.

App’x 13, 17 (2d Cir. 2011) (summary order) (observing that negative

employment evaluation letters “may be considered adverse employment

                                         47
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 48 of 56




actions,” but not without “proof that the evaluation had any effect on the terms

and conditions of [plaintiff’s] employment” (internal citations omitted)).

Because Plaintiff proffers no evidence that the review led to a “demotion,

diminution of wages, or other tangible loss[,]” this alleged conduct does not

qualify as an adverse employment action. See Siddiqi, 572 F. Supp. 2d at 367.

As to the December 2017 meeting, Plaintiff alleges that Martin refused to

adjust her annual goals to account for Plaintiff’s leaves of absence that year.

(Compl. ¶ 101). However, as discussed in connection with Plaintiff’s failure to

accommodation claims, Plaintiff offers no explanation as to why her goals

required adjustments going forward, or why failing to make such adjustments

was an adverse employment action. 18 And, fatally, she also has not

demonstrated that the failure to adjust her goals had any negative

consequences.

      Separately, Plaintiff alleges that Martin demonstrated various lapses in

empathy, including requesting that Plaintiff walk her though a presentation

within hours of Plaintiff’s diagnosis, telling Plaintiff her intermittent leave was

disruptive, asking Plaintiff to complete a self-evaluation after Plaintiff shared

that she was suffering from a fingernail infection and could only communicate

by phone, and displaying aggressive body language. (Compl. ¶¶ 31, 42, 80,

99). These allegations, even construed in the light most favorable to Plaintiff,

are at most “speculation and conjecture,” with little offered to link them to any


18    The Court further observes that Martin had demonstrated willingness to adjust
      Plaintiff’s goals while she was on intermittent leave, as evidenced by the Expectation
      Adjustments that modified her end-of-year goals. (Def. 56.1 ¶¶ 132-34).

                                             48
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 49 of 56




discriminatory intent. Nieblas-Love, 165 F. Supp. 3d at 68 (“[A]legations []

founded on nothing more than Plaintiff’s self-serving ipse dixit, are …

insufficient to defeat a motion for summary judgment.”).

      In short, Plaintiff has failed to establish that she suffered any adverse

employment actions within the meaning of the ADA or the NYSHRL prior to the

elimination of her role. And even if Defendants’ conduct qualified as adverse

employment actions, Plaintiff has not shown that such actions were taken

“because of her disability” — that is, “under circumstances giving rise to an

inference of discrimination.” Davis, 804 F.3d at 235 (emphasis added and

internal quotation marks omitted).

      The only potentially adverse employment action Plaintiff has alleged is

her termination from ANet. See E.E.O.C. v. Bloomberg L.P., 967 F. Supp. 2d

816, 843 (S.D.N.Y. 2013) (identifying termination of employment as an adverse

employment action within the ADA). However, the Court will address whether

Defendants have met their burden of establishing legitimate, non-pretextual

reasons for Plaintiff’s termination when it considers Plaintiff’s retaliation

claims. (See Def. Br. 22-25). The Court otherwise finds that Plaintiff has failed

to offer evidence sufficient to establish a prima facie case of discrimination

under the ADA and the NYSHRL. As such, Defendants are granted summary

judgment as to these claims.

      With respect to the NYCHRL, a plaintiff is not required to show an

adverse employment action and need only “show differential treatment — that

she was treated ‘less well’ — because of a discriminatory intent.” Mihalik, 715

                                         49
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 50 of 56




F.3d at 110. But a plaintiff must still offer evidence that the complained-of

conduct was “caused by a discriminatory motive.” Id. Even under this lenient

standard, Plaintiff has not demonstrated that discriminatory intent played any

role in Defendants’ employment actions, let alone that similarly-situated

employees received more favorable treatment. As a result, summary judgment

must be granted as to her NYCHRL claim as well. 19

      4.     The Court Grants Summary Judgment in Favor of Defendants
             as to Plaintiff’s Retaliation Claims

      Plaintiff alleges that Defendants retaliated against her for engaging in the

following protected activities: (i) exercising her rights under the FMLA; (ii) filing

a Charge of Discrimination with the EEOC; and (iii) reporting Martin’s unlawful

employment practices. (Compl. ¶¶ 86, 90, 107, 109-10, 120, 132). The

conduct alleged by Plaintiff to be retaliatory overlaps to a significant degree

with the conduct challenged in Plaintiff’s failure to accommodate and

discrimination claims, which conduct the Court has discussed above.

Defendants counter that they were not aware of Plaintiff’s Charge of

Discrimination at the time the decision was made to eliminate Plaintiff’s role,

and thus they could not have made the decision based on any retaliatory

motive. (Def. Br. 24-25). Further, they argue that to the extent Plaintiff alleges




19    Plaintiff's aiding and abetting claims under the NYSHRL and the NYCHRL are in turn
      dismissed as well. See Tulino v. City of New York, No. 15 Civ. 7106 (JMF), 2016 WL
      2967847, at *5 (S.D.N.Y. May 19, 2016) (observing that where a plaintiff’s NYSHRL
      discrimination and hostile work environment claims were dismissed “it [was] unclear
      what unlawful conduct the [defendants] could have aided and abetted”).

                                           50
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 51 of 56




that Defendants retaliated against her for engaging in other protected activities,

such conduct had a legitimate, non-pretextual basis. (Id. at 25).

      As stated above, to establish a prima facie case for retaliation under the

ADA and the NYSHRL, a plaintiff must show that “[i] she engaged in protected

activity, [ii] the employer was aware of this activity, [iii] she was subjected to an

adverse employment action against her, and [iv] a causal connection existed

between the alleged adverse employment action and her protected activity.”

McGuire-Welch, 720 F. App’x at 62 (citing Weixel, 287 F.3d at 148). Once a

plaintiff establishes a prima facie case of retaliation, the burden shifts to the

defendant to articulate a legitimate, non-retaliatory reason for the challenged

employment decision. See Treglia, 313 F.3d at 721. If the defendant proffers

such evidence, “the plaintiff must point to evidence that would be sufficient to

permit a rational factfinder to conclude that the employer’s explanation is

merely a pretext for impermissible retaliation.” Cifra, 252 F.3d at 216.

      The Court first considers the extent of Plaintiff’s proffered protected

activities. First, Plaintiff claims that she was retaliated against for exercising

her rights under the FMLA. (Compl. ¶ 107). As discussed above, Defendants

determined that Plaintiff was ineligible for FMLA leave, and she has not

otherwise demonstrated any entitlement to such leave; she cannot therefore

have engaged in a protected activity on this basis. (Def. 56.1 ¶¶ 18, 236-38).

Plaintiff next alleges that she made several internal complaints about Martin’s

conduct, including: (i) complaining generally to the Human Resources Manager

about Martin and “culture”-related challenges on the team; (ii) complaining to

                                         51
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 52 of 56




ANet’s Managing Director of Talent Development in June 2017 that she did not

feel supported by Martin; and (iii) complaining to Cockrell that Martin’s body

language at a work retreat in November 2017 was “aggressive.” (Id. at ¶ 297).

For such internal complaints to constitute protected activity, Plaintiff must

show that she had “a good faith, reasonable belief that [she has] made a

complaint opposing an employment practice made unlawful … by the ADA.”

Salas v. N.Y.C. Dep’t of Investigation, 298 F. Supp. 3d 676, 685 (S.D.N.Y. 2018)

(citation and internal quotation marks omitted). Plaintiff acknowledges that

when making her complaints, she did not express that she felt she was being

discriminated against, as she did not know the “why” behind Martin’s actions,

and she did not otherwise characterize Martin’s conduct as unlawful. (Def.

56.1 ¶¶ 302-03). As such, though Plaintiff may have had a genuine concern

about Martin’s behavior towards her, her generalized complaints do not

constitute protected activity within the ADA or the NYSHRL. See

Woldeselassie, 2015 WL 456679, at *8 (“[I]t is well established that a complaint

of generalized harassment unrelated to disability does not constitute protected

conduct under the discrimination statutes.”).

      The Court next addresses Plaintiff’s filing of a Charge of Discrimination

with the EEOC, which was protected activity. This is undisputed by

Defendants, who instead argue that ANet lacked knowledge of the Charge until

after it made the decision to eliminate Plaintiff’s role. (Def. Br. 24; Def. 56.1

¶¶ 294-95). Specifically, Defendants submit that while Plaintiff filed her charge

with the EEOC in December 2017, the EEOC did not transmit a copy of the


                                         52
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 53 of 56




Notice of Charge of Discrimination to ANet until April 23, 2018, and, further,

that ANet did not learn of the Charge until May 1, 2018. (Def. 56.1 ¶ 226; see

also Cockrell Decl. ¶ 41). Plaintiff was informed that her position had been

eliminated at some point between April 23, 2018 and May 1, 2018. (Def. 56.1

¶ 207). From these facts, Defendants argue that at the time Cockrell decided

to eliminate Plaintiff’s role, ANet was unaware of Plaintiff’s Charge of

Discrimination. (Id. at ¶ 228; see also Cockrell Decl. ¶ 41).

      Plaintiff has put forth limited evidence indicating that Defendants were

aware of her filing with the EEOC. In her deposition, she testified that she had

told two employees at ANet about her filing with the EEOC, though neither

employee was her supervisor. (Pl. Dep. 498:7-25). She could not recall if she

had otherwise spoken with anyone at ANet regarding her intention to file. (Id.

at 498:2-6). The Second Circuit has observed that “[n]either this nor any other

circuit has ever held that, to satisfy the knowledge requirement, anything more

is necessary than general corporate knowledge that the plaintiff has engaged in

a protected activity.” Gordon v. N.Y.C. Bd. of Educ., 232 F.3d 111, 116 (2d Cir.

2000); see also Zann Kwan, 737 F.3d at 844 (holding that complaint to

corporation’s officer sufficed to impute “general corporate knowledge of

plaintiff’s protected activity” to corporation); Patane v. Clark, 508 F.3d 106, 115

(2d Cir. 2007) (finding that defendant university’s knowledge of protected

activity could be inferred from complaint to university employee responsible for

investigating and resolving such complaints). Here, Plaintiff has not alleged or

put forth evidence that she made complaints of discrimination, or otherwise

                                        53
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 54 of 56




reported her EEOC filing to an ANet officer or employee responsible for

investigating and resolving such complaints.

      But even were the Court to find that Plaintiff had met her prima facie

burden, 20 Defendants have proffered a legitimate, non-retaliatory basis for the

termination of Plaintiff’s role. 21 Plaintiff’s position was eliminated in

connection with an organization-wide restructuring prompted by the Syracuse

School District’s budget deficit in 2018. (Def. 56.1 ¶¶ 189, 192, 195-207).

Because of the impact of this budget deficit on ANet’s partnerships in its

Upstate New York Region, Plaintiff was informed that, in order to maintain her

role, she would be required to increase sales and growth cultivation efforts. (Id.

at ¶ 198). Moreover, rather than seeking to terminate Plaintiff, Cockrell asked

Plaintiff if she was willing to take on changes to her role, or if there was a

different position within ANet she wanted to explore. (Id. at ¶¶ 199-201).

However, Plaintiff indicated she would need a “blueprint” to follow were she to


20    In addition to the Court’s other enumerated concerns with Plaintiff’s prima facie case,
      the Court observes that Plaintiff may not have demonstrated the the requisite “causal
      connection” between her protected activity (her EEOC filing) and Defendants’ adverse
      employment action (her termination). See Treglia v. Town of Manlius, 313 F.3d 713,
      719 (2d Cir. 2002). Absent any evidence to support an inference that the
      decisionmakers knew of her filing — and Plaintiff has put forth none — Plaintiff cannot
      rely on circumstantial evidence of knowledge as evidence of causation. See Murray v.
      Visiting Nurse Servs. of N.Y., 528 F. Supp. 2d 257, 271 (S.D.N.Y. 2007). While Plaintiff
      can point to the temporal proximity of her EEOC filing and the termination of her
      position, “the lack of knowledge on the part of particular individual [Defendants or their
      agents] is admissible as some evidence of a lack of a causal connection, countering
      plaintiff’s circumstantial evidence of proximity[.]” Gordon v. N.Y.C. Bd. of Educ., 232
      F.3d 111, 117 (2d Cir. 2000). That being said, for the purposes of assessing
      Defendants’ proffered reasons for their conduct, the Court will assume here that
      Plaintiff has established the requisite causal connection for a prima facie case of
      retaliation.
21    With the exception of Plaintiff’s termination, the other adverse employment actions
      alleged in the Complaint have been addressed and found insufficient in the course of
      the Court’s analysis of Plaintiff’s failure to accommodate and discrimination claims.

                                              54
       Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 55 of 56




maintain her position, which Cockrell found troubling given Plaintiff’s

experience with the region. (Id. at ¶ 203). Plaintiff also did not pursue any

other positions with ANet, despite being invited to do so by both Cockrell and

others. (Id. at ¶¶ 206-13, 216-19). Notably, once ANet did receive notice of

Plaintiff’s EEOC filing, rather than seeking to terminate Plaintiff, ANet

employees continued to encourage her to apply for other positions. (Id. at

¶¶ 209-13, 218-19). Given this evidence, Defendants have put forth legitimate,

nondiscriminatory reasons for Plaintiff’s termination. See Ben-Levy v.

Bloomberg L.P., No. 11 Civ. 1554 (KBF), 2012 WL 2477685, at *8 (S.D.N.Y.

June 26, 2012) (accepting employer’s proffered reasons for employment

decisions, which included corporate reorganization and plaintiff’s performance),

aff’d, 518 F. App’x 17 (2d Cir. 2013) (summary order). And Plaintiff has

demonstrated no basis for pretext.

      Turning to the NYCHRL, to prevail on a retaliation claim, a plaintiff must

show that “she took an action opposing her employer’s discrimination ... and

that, as a result, the employer engaged in conduct that was reasonably likely to

deter a person from engaging in such action.” Mihalik, 715 F.3d at 112

(internal citations omitted). Even under this “less demanding standard,” a

“plaintiff still must establish that there was a causal connection between [her]

protected activity and the employer's subsequent action, and must show that a

defendant's legitimate reason for [her] termination was pretextual or motivated

at least in part by an impermissible motive.” Hughes v. Twenty-First Century

Fox, Inc., 304 F. Supp. 3d 429, 449 (S.D.N.Y. 2018) (citation and internal

                                        55
         Case 1:18-cv-06588-KPF Document 74 Filed 03/02/21 Page 56 of 56




quotation marks omitted). Plaintiff’s NYCHRL retaliation claim suffers from the

same defects as her federal and state claims — because Defendants did not

have notice of her EEOC Charge at the time they decided to eliminate her

position, Plaintiff has not met her burden of demonstrating that retaliation was

a motivating factor in that decision. Stryker, 2020 WL 5127461, at *14.

      Even viewing the evidence in the light most favorable to Plaintiff, a

reasonable jury could not conclude either that Plaintiff has established a prima

facie case of retaliation, or that Plaintiff has shown that Defendants’ legitimate

reasons for their employment decisions were pretextual. Thus, Defendants are

entitled to summary judgment as to Plaintiff’s retaliation claims.

                                   CONCLUSION

      For the reasons explained above, Defendants’ motion for summary

judgment is GRANTED. The Clerk of Court is directed to terminate all pending

motions, adjourn all remaining dates, and close this case.

      SO ORDERED.

Dated:        March 2, 2021
              New York, New York             __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                        56
